Exhibit 12.1 PETROLEUM DEVELOPMENT CORPORATION Statement of Computation of Ratio of Earnings to Fixed Charges Three Months Ended March 31, Year Ended December 31, (dollars in thousands) Earnings Income (loss ) from continuing operations before income taxes $ $ ) $ Fixed charges (see below) Amortization of capitalized interest 52 - Interest capitalized ) - Total adjusted earnings (loss) available for fixed charges $ $ ) $ Fixed Charges Interest and debt expense (a) $ Interest capitalized 18 - Interest component of rental expense (b) Total fixed charges $ Ratio of Earnings to Fixed Charges 5.8x - (c) 6.3x 4.1x 91.3x 164.8x (a) Represents interest expense on long-term debt and amortization of debt discount and issuance costs. (b) Represents the portion of rental expense which we believe represents an interest component. (c) For the year ended December 31, 2009, earnings were insufficient to cover total fixed charges by $126.7 million.
